Citation Nr: 1508117	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to hypothyroidism or service-connected diabetes mellitus.

4.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus, type II or exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  The Veteran served in the Republic of Vietnam from November 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified before a Decision Review Office in April 2011.  A copy of the transcript is of record.
  
The Boards notes that the Veteran also perfected an appeal with respect to service connection claims for peripheral neuropathy of the bilateral upper extremities.  A September 2013 rating decision granted service connection for peripheral neuropathy of the right and left upper extremities.  As the Veteran has not appealed the effective dates or disability ratings assigned, these issues are no longer on appeal.  

It appears that the issues of entitlement to an increased rating for service-connected diabetes mellitus, type II, entitlement to service connection for a back disability, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection a kidney disability have been raised by the record in a January 2015 written brief presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (it appears).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for an acquired psychiatric disability, a disability manifested by fatigue, and for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Hyperlipidemia is a clinical finding, not a disability for service connection can be granted.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. § 1110 (West 2014 ); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking service connection for elevated cholesterol levels.  Post-service medical records reflect that the Veteran has hyperlipidemia. However, the Board notes that such a condition is not a disability for VA compensation purposes.  Rather, high cholesterol or hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  38 U.S.C.A. § 1110; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hyperlipidemia.  Therefore, service connection for high cholesterol must be denied. 

The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's claim VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

ORDER

Service connection for hyperlipidemia, to include as secondary to service-connected diabetes mellitus, type II, is denied.






REMAND

The Board finds that further development is necessary with respect to his service connection claims for an acquired psychiatric disability, a disability manifested by fatigue and for hypothyroidism.

With respect to the Veteran's claims for an acquired psychiatric disability and hypothyroidism, the Veteran maintains that these are secondary to his service-connected diabetes mellitus.  He additionally maintains that his hypothyroidism was caused by his conceded exposure to herbicides while serving in Vietnam.  

In September 2008, the Veteran underwent a VA examination that addressed his psychiatric disability and hypothyroidism.  This examination is not adequate.  Specifically, although the September 2008 VA examiner concluded that the Veteran's disabilities were not related to his service-connected diabetes mellitus, the examiner did not discuss whether the Veteran's service-connected diabetes mellitus aggravated (worsened) his acquired psychiatric disability or hypothyroidism.  38 C.F.R. § 3.310(b).  

Moreover, the VA examiner did not address whether the Veteran's hypothyroidism is related to his herbicide exposure.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded VA addendum opinions that address the medical matters raised by these issues.

Moreover, with respect to the Veteran's claim for a disability manifested by fatigue, it is unclear from the medical evidence whether the Veteran has a separate and distinct disability apart from his diagnosed sleep apnea, depression or hypothyroidism that encompasses his fatigue or whether his fatigue is a symptom of another diagnosed disability.  Clarification on this matter is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner for addendum opinions.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide an opinion on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is caused by his service-connected diabetes mellitus, type II.   

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is aggravated by his service-connected diabetes mellitus, type II.  

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypothyroidism had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure.  




e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypothyroidism is caused by his service-connected diabetes mellitus, type II. 

f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypothyroidism is aggravated by his service-connected diabetes mellitus, type II. 

g) The VA examiner should determine if the Veteran has a disability manifested by fatigue that is separate and distinct from an acquired psychiatric disability, diabetes mellitus and/ or hypothyroidism.  If the VA examiner determines that the Veteran does not have a separate disability manifested by fatigue this should be noted on the examination report.

h) If the VA examiner determines that the Veteran's symptoms of fatigue are not attributed to another diagnosis, but warrant a separate diagnosis, the VA examiner should provide the appropriate diagnosis for his fatigue and determine whether if it is at least as likely as not (a 50 percent probability or greater) attributable to the Veteran's service. 

The VA examiner should additionally address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's fatigue disability is caused by his service-connected diabetes mellitus, type II. 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's fatigue disability is aggravated by his service-connected diabetes mellitus, type II. 

The VA examiner should additionally address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's fatigue disability is caused by hypothyroidism. 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's fatigue disability is aggravated by his hypothyroidism. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


